In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-19-00203-CR


                                 KEITH JORDAN, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 364th District Court
                                     Lubbock County, Texas
            Trial Court No. 2019-416,969, Honorable William R. Eichman II, Presiding

                                       December 19, 2019

                                MEMORANDUM OPINION
                           Before PIRTLE and PARKER and DOSS, JJ.


      On April 3, 2019, appellant, Keith Jordan, was convicted of the offense of failure

to register as a sex offender.1 He was sentenced to ten years’ incarceration. Appellant

timely filed his notice of appeal. After both appellant and the State filed briefs, on

December 16, 2019, the parties filed a Joint Motion to Reverse Conviction, in which

appellant contends and the State concedes that appellant’s conviction was invalid




      1   See TEX. CRIM. PROC. CODE ANN. art. 62.102 (West 2018).
because the period during which appellant was legally obligated to register as a sex

offender had expired prior to the date he was alleged to have committed the charged

offense. See id. After reviewing the record in this case and the applicable law, we

conclude that the joint motion is correct in its conclusion that appellant was improperly

convicted. Consequently, we reverse the trial court’s judgment and render judgment

acquitting appellant of the charged offense. See TEX. R. APP. P. 43.2(c). Having reversed

the trial court’s judgment and rendering judgment acquitting appellant of the charged

offense pursuant to the parties’ agreement, no motion for rehearing will be entertained

and our mandate will issue forthwith.




                                                      Judy C. Parker
                                                         Justice


Do not publish.




                                           2